                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

LASHAWNDA RUFFIN, et al.,                      )
    Plaintiffs,                                 )
                                                )
v.                                             )           CIVIL ACTION 1:18-00231-KD-B
                                               )
WILLIAM EDWARD CLARK, et al.,                  )
     Defendants.                               )


                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated October 25, 2018 is ADOPTED as the opinion of this Court. It is ORDERED that that

Plaintiff's motion to remand (Doc. 6) is GRANTED, and that this action is hereby REMANDED to

the Circuit Court of Choctaw County, Alabama, from whence it came.


       DONE and ORDERED this the 16th day of November 2018.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
